Citation Nr: 0423096	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-16 600	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for ear disability, to 
include hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active military duty from January 1966 
to January 1968, which included combat in Vietnam.  This case 
comes before the Board of Veterans Appeals (the Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (RO).  The issue of entitlement to 
service connection for psychiatric disability was granted by 
rating decision dated in October 2003 and is no longer part 
of the veteran's appeal.

Although the certified issue of entitlement to service 
connection for back disability was originally denied in a 
March 1999 rating decision as not well-grounded, and was not 
timely appealed, the claim was subsequently considered and 
denied on a de novo basis, meaning as a "new" claim, in a 
February 2002 rating decision because of the changes to the 
adjudication process required by the Veterans Claims 
Assistance Act of 2000.  

The veteran testified at a videoconference hearing before the 
Board in April 2004.  Evidence added to the record at the 
veteran's personal hearing was accompanied by a written 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2003).


FINDINGS OF FACT

1.  The veteran does not have a back disability that is 
related to military service.

2.  The veteran does not have an ear disability, to include 
hearing loss or tinnitus, that is related to military 
service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  An ear disability, to include hearing loss and tinnitus, 
was not incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In November 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection for the 
disability at issue.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although a VA examination was 
conducted in June 2001 that includes a nexus opinion on the 
issue of entitlement to service connection for ear 
disability, no nexus opinion was provided on whether he has 
back disability that is related to his military service.  
Nevertheless, none is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met, as will be discussed below, a 
new VA examination is not necessary with regard to the issue 
of entitlement to service connection for back disability. 

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue on appeal.  There is no 
indication that additional relevant evidence exists, and the 
veteran has not pointed to any specific additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Service Connection Claims 

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When a chronic disease is shown in service so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  In order to show a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the veteran's claim.  38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  There is no statutory or regulatory 
limitation on the types of evidence that may be used in any 
case to support a finding that a veteran engaged in combat 
with the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an assertion 
that the veteran engaged in combat with the enemy, and VA 
must consider any such evidence in connection with all other 
pertinent evidence of record.  See VAOPGCPREC 12-99; 65 Fed. 
Reg. 6257 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9, 16-19 (1999), the 
Court reiterated that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Back Disability

Factual Background

The veteran's service medical records do not reveal any 
complaints, findings, or diagnosis of a back disability.  It 
was noted on his October 1965 medical history report prior to 
service entrance that the veteran had, three years earlier, 
worn a back brace for a year with no sequelae.  His spine was 
normal on examination in October 1965.  On separation 
examination in January 1968, the veteran's spine was normal.
Private hospital records dated in September 1976 reveal that 
the veteran was hospitalized with a two-week history of 
severe low back pain with associated right hip and leg pain.  
The veteran said that his back problems began at age 16 when 
he fell off of a wagon and struck his back.  The diagnosis 
was herniation of the third and fourth lumbar disc on the 
left.  He underwent a laminectomy. 

VA and private treatment records dated from May 1977 to 
February 2004 show continued problems with back disability.

April to May 1992 records from another private hospital 
reveal that the veteran had surgery for stenosis secondary to 
facet hypertrophy and annular protrusion at the L3-5 levels.

On VA general evaluation in June 2001, the veteran said 
that he had originally injured his back when he was 15 but 
reinjured it in service in 1967 when he jumped out of a 
helicopter and landed wrong.  He complained of continued 
back problems.  The assessment was low back pain with 
history of laminectomy times two with continued low back 
pain with reportedly unremarkable magnetic resonance 
imaging examination regarding neurological involvement.

Also on file are recent statements in support of the 
veteran's claim from friends and family, including 
statements on the veteran's back problems.  The veteran's 
aunt said that he had back problems in service.

The veteran testified at his video conference hearing 
before the Board in April 2004 that physical activity in 
service aggravated his preexisting back disability and 
that he did not seek treatment until a few years after 
service discharge because he wanted to obtain a job and 
health insurance to pay for treatment.  L.H., who began 
working with the veteran soon after service discharge, 
testified that the veteran had back problems at work and 
in his daily life.

Analysis

For service connection for a back disorder, there must be 
medical evidence of a current disability; medical, or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, 12 Vet. App. at 253.

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2003).  

Although the veteran has testified that he injured his back 
prior to service, the Board notes that his back was 
considered normal on preservice physical examination.  The 
only notation on his preservice medical history report in 
October 1965 was that the veteran had worn a back brace prior 
to service with no sequelae.  Since a back disorder was not 
shown on the preservice examination and there is no medical 
evidence of back disability prior to service, the Board 
determines that the presumption of soundness on entry into 
service has not been rebutted.

Although there are no specific complaints or findings in 
service of back disability, the Board notes that the veteran 
was engaged in combat and that he has given a history of back 
problems at least partially related to combat.  The Board 
concludes that back problems are consistent with the 
circumstances, conditions, and hardships of the veteran's 
combat service.  Therefore, under provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d), the Board accepts this as 
evidence of an inservice incurrence, despite the lack of any 
official record of in-service back injury.  The Board also 
notes the current medical evidence on file of back 
disability.  It must now be determined whether there is 
medical evidence of a nexus between service back injury and 
the veteran's current back disability.

As discussed above, the combat presumption found in 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Competent medical nexus opinion 
evidence is required.  See Libertine, 9 Vet. App. at 522-523.  
Such evidence is lacking in this case.

The veteran has testified that he has a back disability as a 
result of service aggravation.  Lay statements in support of 
the claim are also on file.  The veteran's lay testimony is 
competent to establish the occurrence of an injury.  His 
sworn testimony and other statements, as well as those of his 
family and friends, are not competent evidence, however, to 
establish the etiology of his current complaints.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current complaints are the 
result of any injury over three decades ago.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

The veteran has also contended that he experienced back 
problems continually after service.  See 38 C.F.R. 
§ 3.303(b).  However, there is no medical evidence 
documenting the claimed back disorder for over 5 years after 
service.  In fact, the initial post-service medical evidence 
of back disability was not until August 1976, over eight 
years after service discharge, when the veteran complained of 
a two week history of severe back and associated right lower 
extremity pain and lumbar herniation was found.  The veteran 
indicated in August 1976 that there was no specific history 
of injury and that the original difficulty started at age 16 
when he fell off a wagon and struck his back.  Although he 
noted episodes of low back pain intermittently since age 16, 
the veteran did not mention a back injury from service.  

Supporting medical nexus evidence is required in the 
circumstances presented in this case.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) (there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent).  While the veteran complains of 
back pain in service, there is no evidence of herniated 
lumbar discs until a number of years after service discharge 
and no medical evidence linking the current back disorder to 
service.

In summary, although there is presumptive evidence of a back 
injury in service and post-service evidence of significant 
back disability involving herniation, there is no evidence of 
a nexus between any back injury in service and the current 
back disorder.  Consequently, the benefit sought on appeal is 
accordingly denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for back disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ear Disability

Factual Background

The veteran's ears were noted to be normal on preservice 
examination in October 1965.  On audiometric evaluation in 
October 1965, bilateral pure tone thresholds were zero 
decibels from 500 to 4000 Hertz.  There were no complaints or 
findings of ear or hearing problems during service.  On 
separation examination in January 1968, the veteran's ears 
were normal; his hearing was 15/15, bilaterally, for 
whispered voice.

VA and private treatment records dated from May 1977 to 
February 2004 are on file.  A private audiometry evaluation 
in October 1999 revealed hearing loss in the right ear.  The 
other treatment records do not contain any complaints or 
diagnosis of ear disability, including hearing loss or 
tinnitus.  

On VA audiometry examination in June 2001, the veteran 
complained of ringing predominantly in his left ear 
beginning approximately four years earlier, which he felt 
was related to noise exposure in service and in his 
employment after service.  He did not relate the ringing 
to any specific event in service.  He said that audiograms 
at his employment had detected a loss of hearing over the 
last four years.  A moderate high frequency hearing loss 
in the right ear was diagnosed; it was noted that hearing 
in the left ear was within the VA definition of normal, 
with a mild notch of 35 decibels at 4000 Hertz consistent 
with acoustic trauma.  The examiner concluded that, 
because of the absence of any history of explosive trauma 
in service and because the veteran reported that the 
hearing loss was detected by an industrial screening 
program over the past four years, it was unlikely that the 
veteran's current hearing loss and tinnitus were related 
to service.  

The veteran testified at his video conference hearing 
before the Board in April 2004 that he was exposed to 
acoustic trauma in service from multiple sources, 
including rifle fire and bombs; that he had ringing in his 
ears after an explosion in service that eventually went 
away but started up again about two years ago; and that he 
was told by a VA physician during treatment in 2003 that 
the only way he could have gotten tinnitus was from severe 
noise exposure and that exposure to factory noise would 
not be severe enough to cause it.  

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

In this case, there is evidence of current hearing disability 
and tinnitus on VA audiometric examination in June 2001.  

Although there were no specific complaints or findings in 
service of ear disability, including hearing loss or 
tinnitus, the Board notes that the veteran was engaged in 
combat and that he has given a history of service exposure to 
acoustic trauma at least partially related to combat.  
Acoustic trauma is consistent with the circumstances, 
conditions, and hardships of the veteran's combat service.  
Therefore, under provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d), the Board accepts this as evidence of 
inservice acoustic trauma, despite the lack of any official 
record of in-service hearing loss or tinnitus.  

However, the pertinent medical evidence on file does not show 
a nexus between the veteran's current hearing loss and 
tinnitus and his military service.  In fact, the only nexus 
opinion on file, in June 2001, is against the veteran's 
claim.  The VA physician concluded in June 2001, that the 
veteran's current tinnitus in the left ear and hearing loss 
in the right ear most likely were not related to service 
because the veteran's recent problems with hearing loss and 
tinnitus did not begin until approximately four years prior 
to the examination.  With respect to the veteran's contention 
that he was told by a VA examiner during treatment in 2003 
that his tinnitus was due to service exposure to acoustic 
trauma, the Board would note that VA treatment records for 
2003 do not contain any opinion as to the cause of the 
veteran's tinnitus.

Although the veteran attributed his hearing loss at least 
partially to his military service, the Court has held that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience, which does not include the veteran, 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).

Accordingly, the Board concludes that service connection for 
ear disability, to include hearing loss and tinnitus, is not 
warranted.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for ear disability, to include 
hearing loss and tinnitus, the doctrine of reasonable doubt 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for back disability is denied.  

Service connection for ear disability, to include hearing 
loss and tinnitus, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



